I concur in the judgment and generally in what is said in the opinion of Justice Shaw so far as it relates to the questions presented by this particular case — a case which hinges upon the proposition that the patent in question was absolutely void abinitio, and under which there was no adverse possession. Such a case does not call for any extended discussion of the effect of a valid conveyance of tide lands, as to the interest or estate granted or the reserved rights of the public. As to these matters I prefer to express my views in one of the cases in which the patent cannot be held to have been void, and in which it will be necessary to define the interest acquired by the patentee and the rights reserved to the state. By this I do not mean to intimate that I find myself very widely at variance with the present opinion, but only that I think that in a few particulars it requires some qualification. *Page 614